PER CURIAM:
The Court of Civil Appeals reversed and remanded this cause for another trial on the theory that the special issues Nos. One and Two submitted to the court were multifarious and duplicitous. The issues were identical except as to the named deceased and read as follows: “From a preponderance of the evidence, what do you find to be a reasonable-charge for such funeral services rendered to [here naming the deceased] as were necessary?” In connection with these special issues the court defined the term “necessary.” 322 S.W. 2d 13.
The respondent herein filed no application for writ of error in this Court; therefore, we have no jurisdiction to set aside the judgment of the Court of Civil Appeals reversing and remanding, and such judgment must stand. Our refusal of this application is not to be considered as an approval of the holding of the Court of Civil Appeals that Issues Nos. One and Two submitting the matter of liability were erroneous.
The application for writ of error is refused, no reversible error.
Opinion delivered June 24, 1959.